Case 1:21-cv-21693-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 1 of 7

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

 

KATRINA BAST,

Plaintiff,
VS.

Case No:

UNITED STATES OF AMERICA,

Defendant.

/
COMPLAINT

Plaintiff, KATRINA BAST, sues Defendant, UNITED STATES OF AMERICA,
stating:

1. This is a claim against the UNITED STATES OF AMERICA pursuant to
the Federal Tort Claims Act, 28 U.S.C. §2671 - §2680.

2. This Court has exclusive jurisdiction over the matters alleged herein
pursuant to 28 U.S.C. §1346(b) and §2671, et seq.

3. Venue is proper in the United States District Court for the Southern District
of Florida pursuant to 28 U.S.C. §1402(b) and §1346(b) because the events giving rise
to these claims occurred in Okeechobee, Okeechobee County, Florida.

4. Plaintiff has complied with the notice requirements of 28 U.S.C. §2675.
See Form 95 attached hereto as Exhibit A.

5. Plaintiff, KATRINA BAST, presented her claim to the United States Postal
Service (“USPS”) on January 7, 2020. See Form 95 (Exhibit A).

6. As of the date of this filing, the USPS has not made a final disposition of

the Plaintiffs claim.
Case 1:21-cv-21693-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 2 of 7

7. The USPS failed to make a final disposition of the Plaintiff's claim within
six (6) months after the claim was filed. Therefore, Plaintiff is permitted to institute this
action at this time. 28 U.S.C. §2675(a).

8. On or about June 11, 2019, Plaintiff, KATRINA BAST, occupied a motor
vehicle traveling on NW 34" Street in Okeechobee, Okeechobee County, Florida.

9. At that time and place, Sarah Marie Bodge was operating a motor vehicle
owned by the USPS within the course and scope of her employment with the USPS.

10. The USPS is an agency and instrumentality of the UNITED STATES OF
AMERICA.

11. The UNITED STATES OF AMERICA is liable for damages caused by the
negligent acts or omissions of USPS employees while acting within the course and
scope of their employment with the USPS.

12. The UNITED STATES OF AMERICA is liable for damages caused by the
negligent acts or omissions of Sarah Marie Bodge while acting within the course and
scope of her employment with the USPS.

13. At that time and place, Sarah Marie Bodge negligently operated the motor
vehicle, such that it collided with the car in which Plaintiff was traveling.

14. As the direct and proximate result of the negligence of Sarah Marie
Bodge, Plaintiff, KATRINA BAST, suffered bodily injury and resulting pain and suffering,
disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
expense of hospitalization, medical and nursing care and treatment, and aggravation of

a previously existing condition. The losses are either permanent or continuing and
Case 1:21-cv-21693-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 3 of 7

Plaintiff will suffer the losses in the future. Plaintiffs automobile was damaged and she
lost the use of it during the period required for its repair or replacement.

WHEREFORE, Plaintiff, KATRINA BAST, demands judgment for damages
against Defendant, UNITED STATES OF AMERICA.

Plaintiff demands trial by jury on all issues so triable.

Respectfully submitted this 3 day of May, 2021.

By:_s/ Robert Dixon
ROBERT DIXON
Attorney Email: lawinfo@flaccidentattorney.com
EserviceEmail:litigation@flaccidentattorney.com
Bar Number: 0021608
Attorneys for Plaintiff
Law Offices of Robert Dixon
5963 Biscayne Blvd
Miami, FL 33137
Telephone: (305) 917 - 1111
Facsimile: (305) 917 - 1112
, Case 1:21-cv-21693-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 4 of 7

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the | FORMAPPROVED
reverse side and supply information requested on both sides of this | OMBNO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
* additional instructions.
71. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any,
(See instructions on reverse). Number, Street, City, State and Zip code.
—2 We 2 _ :

TORT CLAIMS COORDINATOR KATRAVA S BAST
UNITED STATES POSTAL SERVICE T56bY RE lerrot.

P. O. BOX 6127 OKeel HORE “Ee elon
FT LAUDERDALE FL 33310-6127 KECC BYUTE

3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)

[_] miurtary LX crviian 02 “02-1: , WA / -~I(- | Qj (¢30 DMA

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary),

SEE ATTHHED Decuuen 7

9. PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
DAE Cece JE CHIMANT'S VEHIclE WAS DAMAGED OS GurieE LEFT <ine.
PEASE KEEL TS ESTHATE Mad SupIIENENTAL ES MATE ATTACHED.

10. PERSONAL INJURYAWVRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT. ,

SEE A TAdeD Drduuent

44. WITNESSES

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME AODRESS (Number, Street, City, State, and Zip Code)

Cyua JENN ( Assengae ) CAME As CLAIMAS T
CAY/A Boney Wassqege) | SME AS CLAIMANT

12. (See instrustions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE 12b. PERSONAL INJURY . 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
Hh Soo $ IS, 000.02 forfeiture of your rights).
_ ~ 4A. = a i » no

Eyvriec PIOM Wt winaad AVA 470,584, 40
VDENKAIGIE DL Ot RON ere 0,9 54. 10
| GERTIF'Y THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13a. SIGN, ORE OR CIMANT (See instructions on reverse side). 13b, PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
' L - -_ . 7
gw) “Bart 869-447" Ilo 101-07 -20r
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant isliable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and notmore than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).
Authorized for Local Reproduction NSN a6 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable EXHIBIT PRESCRIBED BY DEPT, OF JUSTICE
2 .

95-109

 
Case 1:21-cv-21693-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 5 of 7

YF

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? DX] ves If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. C] No

BIsTot UOEST INSUZANCE PoGox 259507, Okiatonl CTY, oF 43(25-SOF

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible? [XX] Yes [| No

Depa

17. If deductible, state amount.

S00 Ye&pepry

 

 

Diinec Daun Be

18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

MY Insvttnce Caagiere UKs Pmn ee Cpe € uy Vehde Mee MY PAYWEAT of

Boeo Peoucisle. THY tavé PAID My PIP 9

MUleNs Foe by lena CaterT.

 

19. Do you carry public liability and property damage insurance?
———————

Baa Wesr svar, (See \pDRESS bole

IM ves If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). LC] No

 

 

INSTRUCTIONS
Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose

employee(s) was involved in the incident.
claim form.

If the incident involves more than one claimant, each claimant should submit a separate

Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) In support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

{c) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and
concerns the information requested in the letter to which this Notice is attached.
A. Authority: The requested information is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.
Part 14.

 

B. Principal Purpose: The information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may render your claim "invalid."

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

form(s) to these addresses.

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case 1:21-cv-21693-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 6 of 7

KATRINA BAST - FORM 95

8. Basis of Claim:

On June 11, 2019, approximately 315-feet East of the intersection of NW 34th Street and
NW 6th Avenue in the city of Okeechobee, Okeechobee county, Florida, the Plaintiff, Katrina
Bast, was a 36 year old driver of a 2012 Dodge Durango. At that date and location, Mrs. Bast
was injured when her vehicle was crashed into by a vehicle owned by the United States Postal
Service. Ms. Sarah Bodge, while working within the course and scope of her employment with
the USPS, was stopped on the shoulder of the road. Mrs. Bast’s vehicle was Jawfully passing
Ms. Bodge’s vehicle when all of a sudden and without warming, Ms. Bodge pulled out and
crashed into the left side of Mrs. Bast’s vehicle with her vehicle’s right side. There was nothing

Mrs. Bast could have done to have avoided the accident.

10. Nature and Extent of Each Injury:

As a result of this accident, Katrina Bast sustained severe and permanent injuries: To wit,
radiating headaches, neck pain, upper back pain, lower back pain, and pain in both arms.

On June 20, 2019, Mrs. Bast began treatment with Simpson Chiropractic. She treated at
that office on a consistent basis for 4-months for these injuries, for a total of 16 visits. Each visit
included a regimen consisting of hot packs, cold packs, electrical stimulation, application of
creams, manual manipulation and other manual therapies. Upon completion of treatment, Dr.
Matthew Schiermyer diagnosed Mrs. Bast with a 16% permanent impairment rating to her whole

body as a result of this accident. Please refer to the attached medical records for the specific
Case 1:21-cv-21693-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 7 of 7

modalities used to treat Mrs. Bast for her injuries and for Dr. Schiermyer’s opinions related to the
permanency of Mrs. Bast’s injuries.

On July 11, 2019, Mrs. Bast treated with Orchid Medi Center. At that time, Dr. Juan
Escobar diagnosed her with an “emergency medical condition.”

On August 6, 2019, Mrs. Bast underwent MRI imaging for her cervical and lumbar
spines. An MRI of her cervical spine revealed a herniation at C5-C6 and bulges at 5-levels
along her cervical spine. An MRI of her lumbar spine showed bulging at L4-L5 and L5-S1.

On September 19, 2019, Mrs. Bast treated with Dr. Samuel Popinchalk at University
Orthopedic. At that visit, she complained of neck pain, left shoulder pain, mid/lower back pain,
and left hip pain. Dr. Popinchalk’s treatment plan consisted of (1) a recommendation for further
physical therapy, (2) injections, and (3) a radio frequency ablation. Please refer to the attached

medical records for Dr. Popinchalk’s opinions regarding the permanency of Mrs. Bast’s injuries.

 

To date, Katrina Bast has incurred $12,¢

payments and adjustments, Mrs. Bast’s “out-of-pocket” medical expenses are $5,039.7
